DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Youm et al., (US 2016/0079663), hereinafter Youm, in view of Kato (US 2014/0035793), hereinafter Kato.

Regarding claim 1 Youm discloses an electronic device (Fig. 2, at 100) for forming a space between a front surface (Fig. 2, at 231) and a rear surface (Fig. 2, at 233), the electronic device comprising: a first cover (Fig. 2, at 2002) disposed on the front surface; a second cover (Fig. 2, at 6) disposed on the rear surface; a frame (Fig. 2, at 5) enclosing the first cover and the second cover to form a side surface of the electronic device, wherein the front surface is on the opposite side of the electronic device from the rear surface (Fig. 2, at 231 and 233).
Youm does not disclose a multilayer circuit board coupled to the second cover to constitute a housing of the electronic device, wherein the multilayer circuit board comprises: an insulated metal layer having one surface coupled to the second cover; and an antenna device of a substrate structure having one surface coupled to the insulated metal layer.
.
Noori discloses a multilayer circuit board (Fig. 11, at 100; paragraph 0046) coupled to the second cover to constitute a housing (Fig. 11, at 100 is coupled to housing 12) of the electronic device, wherein the multilayer circuit board comprises: an insulated metal layer (e.g., Fig. 11, at 126) having one surface coupled to the second cover; and an antenna device (Fig. 11, at 102) of a substrate structure having one surface coupled to the insulated metal layer.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding multilayer circuit boards with antenna components in order to enhance the directionality of antenna (Noori, paragraph 0047).


    PNG
    media_image1.png
    1151
    742
    media_image1.png
    Greyscale



Regarding claim 2 Youm does not disclose the electronic device of claim 1, wherein the antenna device comprises at least one antenna substrate, wherein the antenna substrate comprises an antenna pattern.
Noori discloses wherein the antenna device comprises at least one antenna substrate (Fig. 11, at 40), wherein the antenna substrate comprises an antenna pattern (Fig. 11, at 102; paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding multilayer circuit boards with an antenna substrate in order to enhance the directionality of antenna (Noori, paragraph 0047).

Regarding claim 3 Youm does not disclose the electronic device of claim 2, wherein the antenna device comprises a plurality of antenna substrates, and wherein each antenna substrate is electrically connected through a through electrode and comprises a different antenna pattern.
Noori discloses wherein the antenna device comprises a plurality of antenna substrates, and wherein each antenna substrate is electrically connected through a through electrode and comprises a different antenna pattern (e.g., Fig. 11, at 40, 102, and 126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding multilayer circuit boards with antenna components in order to enhance the directionality of antenna (Noori, paragraph 0047).

Regarding claim 4 Youm does not disclose the electronic device of claim 1, wherein the multilayer circuit board further comprises circuit board layers coupled to the antenna device and configured to dispose at least one component at a surface opposite to a coupled surface of the antenna device.
Noori disclose wherein the multilayer circuit board further comprises circuit board layers (Fig. 11, at 100; paragraph 0046) coupled to the antenna device (Fig. 11, at 40) and configured to dispose at least one component (Fig. 11, at 126’) at a surface opposite to a coupled surface of the antenna device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding multilayer circuit boards with antenna components in order to enhance the directionality of antenna (Noori, paragraph 0047).

Regarding claim 5 Youm does not disclose the electronic device of claim 4, wherein the circuit board layers comprise a plurality of circuit boards, and each circuit board is electrically connected through a through electrode.
Noori discloses wherein the circuit board layers comprise a plurality of circuit boards (Fig. 11, at 100; paragraph 0046), and each circuit board is electrically connected through a through electrode (e.g., Fig 7, at 144).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding multilayer circuit boards with antenna components in order to enhance the directionality of antenna (Noori, paragraph 0047).

Regarding claim 6 Youm does not disclose the electronic device of claim 4, further comprising a ground at a surface to which the circuit board layer and the antenna device are coupled.
Noori discloses a ground at a surface to which the circuit board layer and the antenna device are coupled (Fig. 11, at 104).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding multilayer circuit boards with antenna components in order to enhance the directionality of antenna (Noori, paragraph 0047).

Regarding claim 7 Youm does not disclose the electronic device of claim 4, wherein the circuit board layer further comprises a radio frequency integrated circuit (RFIC) capable of transmitting and receiving radio waves, and wherein the circuit board layer is connected to the antenna device by a feeding line to transfer a signal transferred from the RFIC to the antenna device or to transfer a radio wave received from the antenna device to the RFIC
Noori discloses wherein the circuit board layer further comprises a radio frequency integrated circuit (RFIC) (Fig. 2, at 34) capable of transmitting and receiving radio waves, and wherein the circuit board layer is connected to the antenna device by a feeding line (Fig. 11, at 106) to transfer a signal transferred from the RFIC to the antenna device or to transfer a radio wave received from the antenna device to the RFIC (e.g., paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding molding components in order to provide electronic devices with improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications (Noori, paragraph 0004).

Regarding claim 10 Youm does not disclose the electronic device of claim 4, further comprising a molding coupled to the circuit board layer to cover the at least one component.
Noori discloses a molding (paragraph 0021 “molded”) coupled to the circuit board layer to cover the at least one component.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding molding components in order to provide electronic devices with improved wireless communications circuitry such as communications circuitry that supports millimeter wave communications (Noori, paragraph 0004).

Regarding claim 12 Youm does not disclose the electronic device of claim 1, wherein the insulated metal layer is made of an anodized metal or an insulated metal.
Noori discloses wherein the insulated metal layer is made of an anodized metal or an insulated metal (Fig. 11, at 40; paragraph 0060).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electronic device disclosed by Youm in accordance with the teaching of Noori regarding multilayer circuit boards with insulated metal in order to enhance the directionality of antenna (Noori, paragraph 0047).

Regarding claim 13 Youm further discloses the electronic device of claim 4, further comprising: a display (Fig. 2, at 2) disposed beneath the first cover from the front surface; a bracket (Fig. 2, at 23) configured to support the display and disposed beneath the display from the front surface; and a battery (e.g., Fig. 3, at 9) disposed between the multilayer circuit board and the bracket.

Allowable Subject Matter
Claims 8-9, 11, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding dependent claim 8, patentability exists, at least in part, with the claimed features of wherein in the multilayer circuit board, the insulated metal layer and the antenna device have the same length in a longitudinal direction, and the circuit board layer has a longer length in a longitudinal direction than that of the antenna device, wherein the circuit board layer comprises: a first conductor coupled to one side in which the insulated metal layer, the antenna device, and the circuit board layer are aligned without a step in a longitudinal direction; and a second conductor coupled on the insulated metal layer, a side surface of the antenna device, and the circuit board layer at the other side having a step, wherein the at least one component is disposed at a surface opposite to a surface to which the second conductor is coupled on the circuit board layer.  
 	Youm and Noori are all cited as teaching some elements of the claimed invention including a first cover, a second cover, a frame, a multilayer circuit, an insulated metal layer, and an antenna device.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding independent claim 11, patentability exists, at least in part, with the claimed features of wherein the antenna device has a trapezoidal shape having a long length in a second cover direction and a short length in a first cover direction, wherein the antenna device comprises a first conductor and a second conductor coupled to each of inclined surfaces of a trapezoid, and wherein the antenna device, the first conductor, and the second conductor form a plane in the second cover direction, and the insulated metal layer is disposed on the plane.  
 	Youm and Noori are all cited as teaching some elements of the claimed invention including a first cover, a second cover, a frame, a multilayer circuit, an insulated metal layer, and an antenna device.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 14, patentability exists, at least in part, with the claimed features of comprising: a display disposed beneath the first cover from the front surface; a bracket configured to support the display and disposed beneath the display from the front surface; a circuit board configured to dispose a battery at one side of a space between the multilayer circuit board and the bracket and to dispose a main board in which a component is mounted at both surfaces at the other side, wherein the main board comprises a 5G communication related RFIC, and further comprises a circuit board disposed between the insulated metal layer and the antenna device.  
 	Youm and Noori are all cited as teaching some elements of the claimed invention including a first cover, a second cover, a frame, a multilayer circuit, an insulated metal layer, and an antenna device.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Regarding dependent claim 15, patentability exists, at least in part, with the claimed features of comprising: at least one through electrode configured to penetrate both the antenna device and the circuit board layers; a transmission line configured to connect the through electrode and the frame; a shield can configured to protect the at least one component on the circuit board layers; and at least one through electrode configured to penetrate all the circuit board layers to electrically connect the shield can and a ground.  
 	Youm and Noori are all cited as teaching some elements of the claimed invention including a first cover, a second cover, a frame, a multilayer circuit, an insulated metal layer, and an antenna device.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive.     
Regarding Applicant’s arguments on page 6 regarding amended claim 1 the first cover and the second cover, the Examiner has remapped Youm to match the amended claims.  
Regarding Applicant’s arguments on pages 6-7 the Examiner interprets the claims based upon Applicant’s definition of the term ‘coupled to’ as recited in the claims.  Per paragraph 0028 of Applicant’s Specification:
 When it is described that a constituent element (e.g., first constituent element) is "(functionally or communicatively) coupled to" or is "connected to" another constituent element (e.g., second constituent element), it should be understood that the constituent element may be directly connected to the other constituent element or may be connected to the other constituent element through another constituent element (e.g., third constituent element).  
In light of Applicant’s definition of ‘coupled to’ the Examiner maintains that the multilayer circuit board, the insulated metal layer, and the second cover are all ‘coupled’ in light of Applicant’s definition of coupled as defined by Applicant.  The Examiner suggested using the term ‘directly connected’ or similar language.
Regarding Applicant’s arguments that Noori’s directors (Fig. 9, at 126) are not corresponding to Applicant’s “insulated metal layer” the Examiner maintains that the broadest reasonable interpretation of ‘layer’ is sufficient to read on the recited language (see Figs. 8 and 9 below at 100 and 126, see also paragraphs 0046-0048).  Noori’s directors are sandwiched between two dielectric layers (paragraph 0048).  Furthermore, Noori’s directors are electrically and galvanically isolated.  


    PNG
    media_image2.png
    844
    803
    media_image2.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has listed references in the IDS considered relevant to the current matter.  These references were cited in a European ISR.  The ISR contains additional analysis considered relevant to the current Application but is not relied upon for this rejection.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845